Title: To George Washington from Jeduthan Baldwin, 2 June 1781
From: Baldwin, Jeduthan
To: Washington, George


                        
                            Sir
                            New Windsor June 2d 1781
                        
                        At the begining of the War, on the 20th of May 1775, I entered the Service of the United States as an
                            Engineer.
                        On the 26th of April 1776, the Honble the Congress in consequence of merit, appointed me Lieut. Colo. of
                            Engineers, on the Continental Establishment. On the third of Septr 1776, the Honble the Congress Appointed me Colo. of
                            Engineers & I have their Commission accordingly & have continued in their service to this time.
                        From the first of my entering the Service as Enginr in—75 I usually had a number of Artificers under my
                            direction, & by your Excellencys order the 29 of July 1778 I took Command of the Artificers in the Q. M. Genl
                            department, & since they have been incorporated. I recd the Command of the Regt but have received neither pay or
                            Subsis. as Commandant of the Corps of Artificers. But have Recd pay, Subsistance, & other benefits as Colo. of
                            Engineers.
                        I have ever been diffident of my own Abilitys, but am conscious of having done my duty to the best of my
                            Capasity. As a new Arrangement takes place in the Army. The Regt of Artificers Reformed, and the United States have in
                            their Service a Number of Able Engineers. This is to request leave to Retire with the Benefits allowed by the Honble the
                            Congress to the reduced Officers of the Army the first of January 1781. I am with Sentiments of Respect & Esteem
                            your Excellencys Obedient Very Humble Servt

                        
                            Jeduthun Baldwin 
                        
                    